Beasley, Judge.
Plaintiff appeals the grant of summary judgment to defendant on an optional no-fault benefits dispute. The trial court ruled that the mailed notice complied with OCGA § 33-34-5 (c) and that the insured had effectively rejected additional coverage by failing to respond.
We need not consider the issue of notice, however, as there is a more fundamental reason for affirming the grant of defendant’s motion for summary judgment. The record clearly reflects that plaintiff sued the wrong party; the claim is against the insurer and defendant is not the insurer. Plaintiff had moved the trial court to add the insurer and another corporation as party defendants yet thereafter amended his motion to delete his request to add the insurer, thereby removing the issue from the case. Moreover, what was left of the motion was not before the court so there is no ruling on the addition of parties for this court to review.
“[I]f the judgment of the trial court is right for any reason it must be affirmed, although the wrong reason has been given for the judgment.” Kitchens v. Winter Co. Bldrs., 161 Ga. App. 701, 703 (2) (289 SE2d 807) (1982). Accord Farmer v. Argenta, 174 Ga. App. 682, 684 (331 SE2d 60) (1985).

Judgment affirmed.


Deen, P. J., and Pope, J., concur.